NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2118-17T3

GEORGE ADINOLFI,

          Plaintiff-Respondent,

v.

ANNELIE MULLEN,

     Defendant-Appellant.
________________________

                    Submitted January 16, 2019 – Decided February 4, 2019

                    Before Judges Currier and Mayer.

                    On appeal from Superior Court of New Jersey, Law
                    Division,   Middlesex    County,   Docket    No.
                    DC-010952-16.

                    Annelie Mullen, appellant pro se.

                    George Adinolfi, respondent pro se.

PER CURIAM

          Defendant Annelie Mullen appeals from a Special Civil Part order

awarding judgment in favor of plaintiff George Adinolfi in the amount of $4434,

representing the return of plaintiff's security deposit after doubling the sum
pursuant to the Security Deposit Act, N.J.S.A. 46:8-21.1, and attorney's fees.

We affirm.

      The facts giving rise to this appeal are not complicated. Plaintiff leased a

single-family home from defendant pursuant to a written agreement. At the

expiration of the lease term, plaintiff demanded the return of his security deposit.

Defendant refused to return plaintiff's security deposit, claiming the right to

withhold the entire amount for damages to the leased premises during plaintiff's

tenancy. Defendant claimed plaintiff damaged the floors, failed to repair and

replace certain items, and stayed beyond the lease term.

      Plaintiff filed suit to recover his security deposit. The matter was tried

before a Special Civil Part judge on February 27, 2017.

      After hearing the testimony of the parties and considering the

documentary evidence, the judge determined plaintiff was entitled to the return

of a portion of his security deposit. The judge concluded that certain amounts

deducted by defendant from the security deposit, such as landscaping, power

washing of the patio, and replacement of a cork floor in the kitchen, amounted

to normal wear-and-tear and should not be categorized as damages caused by

plaintiff's occupancy of the premises.




                                                                            A-2118-17T3
                                         2
      The judge also rejected defendant's assertion that she was entitled to a

doubling of the rent during plaintiff's holdover tenancy. He found defendant

allowed plaintiff to stay an extra two days beyond the lease term because

plaintiff needed additional time to remove his belongings. The judge calculated

rent for the additional two days amounted to $147 and deducted that sum from

plaintiff's security deposit.

      Defendant also withheld money for the replacement of ceiling tiles and

light covers in the basement.      The ceiling tiles were removed due to an

unpleasant odor caused by the prior tenant's pets. Plaintiff removed the tiles and

light covers, but never replaced the items during his tenancy despite agreeing to

do so. Defendant had to replace the ceiling tiles and light covers. The judge

reviewed emails reflecting defendant's intention to replace the tiles and light

covers and bill plaintiff for the cost. Instead of billing plaintiff, defendant

deducted the cost of these items from plaintiff's security deposit. He determined

this to be in accordance with the parties' intentions and therefore allowed

defendant to deduct $564 from plaintiff's security deposit.1




1
  Based on defendant's testimony and evidence, the judge found the replacement
cost for the ceiling tiles was $507 and the cost for replacing the light covers was
$57.
                                                                           A-2118-17T3
                                        3
      After reviewing photographs of damage to the hardwood floor near the

master bedroom, the judge permitted defendant to deduct the cost of repairing a

gouge in the floor in the amount of $300. Regarding the damage to the cork

floor in the kitchen, the judge noted cork is a soft surface and apt to wear quicker

than a hardwood floor.        The judge allowed defendant to deduct $183,

representing the value of a six-year-old cork floor.

      In total, the judge allowed defendant to deduct $1194 from plaintiff's

security deposit, finding plaintiff was entitled to $1006 of his total security

deposit. Applying the Security Deposit Act, which requires the doubling of a

security deposit improperly withheld by a landlord, the judge awarded the sum

of $2012, plus costs, for a total of $2094 to plaintiff. The judge instructed

plaintiff's counsel to file a separate application for attorney's fees and then

granted fees in the amount of $2340. 2 The total judgment entered against

defendant was $4434.


2
   Plaintiff requested $3072 in attorney's fees, representing 7.2 hours of legal
time expended at $425 per hour, plus costs of $12. Defendant objected to the
award of attorney's fees, but did not challenge the number of hours or the hourly
rate. Based on counsel's certification in support of the fee award, the judge
assessed the legal tasks performed by counsel and the time expended, ultimately
awarding $100 less per hour than requested and rejecting the requested costs,
for a fee award in the amount of $2340.



                                                                            A-2118-17T3
                                         4
      On appeal, defendant claims she presented evidence of the cost of the

materials related to the repairs, but failed to include the labor cost for the repair

work.3 Defendant argues the judge failed to consider all expenses incurred in

repairing damage to the property caused during plaintiff's tenancy. 4

      "The scope of appellate review of a trial court's fact-finding function is

limited." Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150, 169 (2011)

(quoting Cesare v. Cesare, 154 N.J. 394, 411 (1998)). Ordinarily, the trial

court's findings "are binding on appeal when supported by adequate, substantial,

credible evidence." Ibid. (quoting Cesare, 154 N.J. at 412). "[W]e do not disturb

the factual findings and legal conclusions of the trial judge unless we are

convinced that they are so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests

of justice." In re Forfeiture of Pers. Weapons & Firearms Identification Card

Belonging to F.M., 225 N.J. 487, 506 (2016) (quoting Rova Farms Resort, Inc.


3
  Defendant attempted to introduce evidence of the labor costs associated with
the repairs in her motion for reconsideration. The judge denied the
reconsideration motion because the defendant failed to present those costs at the
time of trial.
4
   Defendant also contends she lost money because she was unable to list the
house for sale when plaintiff vacated the premises. However, she fails to explain
in her merits brief why she was unable to list the house for sale. Moreover,
defendant never presented evidence at trial to support such a claim.
                                                                             A-2118-17T3
                                         5
v. Inv'rs Ins. Co., 65 N.J. 474, 484 (1974)). We defer to the trial judge's fact-

findings especially "when the evidence is largely testimonial and involves

questions of credibility." Cesare, 154 N.J. at 412 (quoting In re Return of

Weapons to J.W.D., 149 N.J. 108, 117 (1997)).             "The trial court's legal

determinations, in contrast, are reviewed de novo." Sipko v. Koger, Inc., 214

N.J. 364, 379 (2013) (quoting Manalapan Realty, LP v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995)).

      Here, the judge found plaintiff's testimony credible concerning the

purported damages to the leased premises when viewed with the photographs

submitted at trial.   The court's decision accepting plaintiff's testimony and

rejecting defendant's testimony was within its fact-finding function.

      Given our limited review, we are not convinced the judge's fact-findings

were so manifestly unsupported by or inconsistent with the competent, relevant

and reasonably credible evidence in this case as to offend the interests of justice.

Rova Farms Resorts, Inc., 65 N.J. at 484. Having reviewed the record, we will

not disturb the court's judgment.

      Affirmed.




                                                                            A-2118-17T3
                                         6